Citation Nr: 0940787	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-36 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent for residuals of fracture of the odontoid process of 
the second cervical vertebrae with degenerative disc disease.

2.  Entitlement to an initial evaluation greater than 10 
percent for a degenerative disc disease of the lumbar spine.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 
1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in October 2004, 
August 2005, and January 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
Decatur, Georgia, and Columbia, South Carolina  in which 
service connection for simple fracture, odontoid process, 2nd 
cervical vertebrae was granted and evaluated as 10 percent 
disabling, effective in April 2004; service connection for 
degenerative disc disease of the lumbar spine was granted and 
evaluated as 10 percent disabling, effective in April 2004; 
and in which entitlement to TDIU was denied.  The VA RO in 
Atlanta, Georgia, currently has jurisdiction of the case.

The Veteran testified before the undersigned Veterans Law 
Judge in August 2009.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In a hearing before the undersigned Veterans' Law Judge in 
August 2009, the Veteran testified that his lower back and 
cervical spine disabilities had worsened since his last VA 
examination.  Specifically, the Veteran testified he 
experienced increased pain, limited mobility, and difficulty 
in finding a comfortable position in which to sleep well; and 
increasing inability to perform certain tasks.

Review of the record shows that he most recent VA examination 
was conducted in September 2006, and that the most recent VA 
treatment records present in the claims file are dated in 
2006.  

VA treatment records since 2006 should be obtained.  
Additional VA examination is required to determine the nature 
and extent of the service-connected lumbar spine and cervical 
spine disabilities.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

Adjudication of the claim for entitlement to TDIU is deferred 
pending the outcome of the Veteran's claims for increased 
evaluations for his service-connected back and neck 
disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA and non-
VA treatment records are obtained.  In 
particular, ensure that all VA treatment 
records from June 2006 to the present 
from the VA Medical Centers (VAMCs) 
Asheville and Atlanta, Georgia, and any 
other VAMC the Veteran may identify, are 
obtained.

2.  Schedule the Veteran for examination 
by the appropriate medical professional 
to determine the nature and extent of the 
service connected cervical spine and 
lumbar spine disabilities.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence and a copy of this 
remand must be sent to the examiner for 
review.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for higher initial 
evaluations for his service-connected 
cervical spine and lumbar spine 
disabilities, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.

4.  Upon completion of those 
adjudications, conduct all appropriate 
development to determine the Veteran's 
unemployability, including further VA 
examination, if necessary. If the Veteran 
is found to be unemployable, conduct all 
appropriate development to determine 
whether it is at least as likely as not 
that the Veteran's unemployability is due 
to his service-connected disabilities as 
opposed to non-service connected 
disabilities-including further VA 
examination, if necessary.

A complete rationale must be provided for 
all opinions expressed.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for entitlement to TDIU, 
with application of all appropriate laws 
and regulations, including whether or not 
referral for an extra-schedular 
evaluation is warranted, and 
consideration of any additional 
information obtained as a result of this 
remand.

6. If any decision remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
actions until he is so informed. The Veteran is advised that 
failure to appear for VA examinations could result in the 
denial of his claims. 38 C.F.R. § 3.655 (2007). See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991). The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App 369 (1999). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

